DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Aoude (US 10235882 B1) in view of Hart (US 20140267734 A1).

REGARDING CLAIM 1, Aoude discloses, A platform for monitoring an infrastructure for transport vehicles wherein the platform is a central control point configured to remotely receive information items (Aoude: FIG. 1(RSE 10)), the platform comprising a synthesis tool able to deliver a synthesis result (Aoude: (Col. 15, Ln. 27-53) 4. Sensors 101 and sensor controllers 107 which allow for the monitoring of (e.g., generating of data about) moving subjects such as ground transportation entities typically near the RSE. The sensors may include, but are not limited to, cameras, radars, lidars, ultrasonic detectors or any other hardware that can sense or infer from sensed data the distance to, speed, heading, location, or combinations of them, among other things, of a ground transportation entity. Sensor fusion is performed using aggregations or combinations of data from two or more sensors 101. 5. A location receiver (102) (such as a GPS receiver) that provides localization data (e.g., coordinates of the location of the RSE)) and helps with correcting localization errors in the localization of ground transportation entities. 6. A processing unit 105 that will acquire and use the data generated from the sensors as well as incoming data from the communication units 103, 104. The processing unit will process and store the data locally and, in some implementations, transmit the data for remote storage and further processing. The processing unit will also generate messages and alerts that are broadcast or otherwise sent through wireless communication facilities to nearby pedestrians, motor vehicles, or other ground transportation entities, and in some cases to signs or other infrastructure presentation devices. The processing unit will also periodically report the health and status of all the RSE systems to a remote server for monitoring), for at least part of the infrastructure monitored (Aoude: (Col. 15, Ln. 27-53) 4. Sensors 101 and sensor controllers 107 which allow for the monitoring of (e.g., generating of data about) moving subjects such as ground transportation entities typically near the RSE. The sensors may include, but are not limited to, cameras, radars, lidars, ultrasonic detectors or any other hardware that can sense or infer from sensed data the distance to, speed, heading, location, or combinations of them, among other things, of a ground transportation entity. Sensor fusion is performed using aggregations or combinations of data from two or more sensors 101. 5. A location receiver (102) (such as a GPS receiver) that provides localization data (e.g., coordinates of the location of the RSE)) and helps with correcting localization errors in the localization of ground transportation entities. 6. A processing unit 105 that will acquire and use the data generated from the sensors as well as incoming data from the communication units 103, 104. The processing unit will process and store the data locally and, in some implementations, transmit the data for remote storage and further processing. The processing unit will also generate messages and alerts that are broadcast or otherwise sent through wireless communication facilities to nearby pedestrians, motor vehicles, or other ground transportation entities, and in some cases to signs or other infrastructure presentation devices. The processing unit will also periodically report the health and status of all the RSE systems to a remote server for monitoring; [FIGs. 4-18]), from the system of received information items (Aoude: FIG. 1(RSE 10)), the synthesis tool comprising at least: - a first receiving and processing module configured to receive and process at least one monitoring information item by road (Aoude: Roadside Equipment (RSE) 10 that includes or makes use of sensors 12 to monitor, track, detect, and predict motion (such as speed, heading, and position), behavior (e.g., high speed), and intent (e.g., will violate the stop sign) of ground transportation entities 14. The RSE also includes or can make use of a data processing unit 11 and data storage 18. The ground transportation entities exhibit a wide range of behavior which depends on the infrastructure of the ground transportation network as well as the states of the entities themselves, the states of the drivers, and the states of other ground transportation entities. To capture the behaviors of the entities the RSE collects information from the sensors, other RSEs, OBEs, OPEs, local or central servers, and other data processing units. The RSE also saves the data received by it as well as may save the processed data at some or all the steps in the pipeline (Col. 11, Ln. 55 - Col. 12, Ln. 3)), each monitoring information item by road being determined from a tracking list by road including several information elements associated with a traffic element detected via a sensor installed along the public road network of the infrastructure (Aoude: Roadside Equipment (RSE) 10 that includes or makes use of sensors 12 to monitor, track, detect, and predict motion (such as speed, heading, and position), behavior (e.g., high speed), and intent (e.g., will violate the stop sign) of ground transportation entities 14. The RSE also includes or can make use of a data processing unit 11 and data storage 18. The ground transportation entities exhibit a wide range of behavior which depends on the infrastructure of the ground transportation network as well as the states of the entities themselves, the states of the drivers, and the states of other ground transportation entities. To capture the behaviors of the entities the RSE collects information from the sensors, other RSEs, OBEs, OPEs, local or central servers, and other data processing units. The RSE also saves the data received by it as well as may save the processed data at some or all the steps in the pipeline (Col. 11, Ln. 55 - Col. 12, Ln. 3)), and - a second receiving and processing module configured to receive and process at least one monitoring information item by vehicle (Aoude: Onboard Equipment (OBE) 36 mounted on or carried by or in the ground transportation entities 14, which includes sensors 38 that determine location and kinematics (motion data) of the entities in addition to safety related data about the entities. OBEs also include data processing units 40, data storage 42, and communication equipment 44 that can communicate wirelessly with other OBEs, OPEs, RSEs, and possibly servers and computing units (Col. 12, Ln. 55-58)).
Aoude discloses onboard equipment including sensors for determining location and kinematics. Which implicitly discloses a tracking list and several information elements. However, for the sake of moving prosecution forward, in the same field of endeavor, Hart informs Aoude, “As illustrated and described herein, a system and method according to the present invention may include one or more three-dimensional (3D), vector-based sensors configured to directly determine the size, shape, speed, direction of travel, etc. (a tracking list and several information elements) of an object, such as a vehicle, pedestrian or obstruction, to be monitored in the vicinity of an intersection of converging or crossing roadways” (Hart: [0023]), for the benefit of monitoring the movement or flow of objects and controlling future movements of the objects so as to avoid collisions or facilitate the movement or flow of the objects.


REGARDING CLAIM 2, Aoude in view of Hart remain as applied above to claim 1, and further, Aoude also teaches, the synthesis tool further comprises a display module configured to display (Aoude: the vehicle's OBE will display an alert to the vehicle user (Col. 18, Ln. 22-23)), at least one road perception (Aoude: [FIG. 6] at least one road perception can be observed; FIGS. 6 and 7 are annotated perspective views of intersections (Col. 7, Ln. 58).), representative of the state of the traffic element associated with said at least one monitoring information item by road (Aoude: [FIG. 6] representative of the state of the traffic element associated with said at least one monitoring information item by road can be observed; FIGS. 6 and 7 are annotated perspective views of intersections (Col. 7, Ln. 58).), the road perception being determined from said at least one monitoring information item by road (Aoude: [FIG. 6] the road perception being determined from said at least one monitoring information item by road can be observed; FIGS. 6 and 7 are annotated perspective views of intersections (Col. 7, Ln. 58).), and at least one vehicle perception (Aoude: [FIG. 7] and at least one vehicle perception can be observed; FIGS. 6 and 7 are annotated perspective views of intersections (Col. 7, Ln. 58).), representative of the state of the traffic element associated with said at least one monitoring information item by vehicle (Aoude: [FIG. 7] representative of the state of the traffic element associated with said at least one monitoring information item by vehicle can be observed; FIGS. 6 and 7 are annotated perspective views of intersections (Col. 7, Ln. 58).), the vehicle perception being determined from said at least one monitoring information item by vehicle (Aoude: [FIG. 7] the vehicle perception being determined from said at least one monitoring information item by vehicle can be observed; FIGS. 6 and 7 are annotated perspective views of intersections (Col. 7, Ln. 58).).

REGARDING CLAIM 3, Aoude in view of Hart remain as applied above to claim 2, and further, Aoude also teaches, the display module is configured to provide a dynamic display able to update in case of variation exceeding a predetermined threshold of the value of said at least one monitoring information item by road received between two separate instants or the value of said at least one monitoring information item by vehicle received between two separate instants (Aoude: For instance, motorized vehicles traveling at high speeds in the intersection usually require data updates 10 times per second to achieve real time collision avoidance; pedestrians crossing the intersection at much lower speeds can require data updates as low as 1 time per second (Col. 28, Ln. 20-25).).
In this case, updating based upon traveling speed is interpreted as "exceeding a predetermined threshold of the value of said at least one monitoring information".
In this case, "vehicles" and "pedestrians" are interpreted as "two separate instants".

REGARDING CLAIM 4, Aoude in view of Hart remain as applied above to claim 1, and further, Aoude also teaches, a synchronization module configured to synchronize said at least one monitoring information item by road and said at least one monitoring information item by vehicle when they are associated with the same traffic element (Aoude: It is important to collect SPaT data at a rate as close as possible to the rate at which road user data is collected to ensure that road user state is always synchronized with traffic signal state (Col. 28, Ln. 50-53).).

REGARDING CLAIM 5, Aoude in view of Hart remain as applied above to claim 1, and further, Aoude also teaches, the tracking list associated with said at least one monitoring information item by road and/or the tracking list associated with said at least one monitoring information item by vehicle comprises a plurality of information items chosen from the group consisting of: the type of traffic element, the position of the traffic element, at least one dimension of the traffic element; a speed of the traffic element; and a confidence index associated with the traffic element (Aoude: The OPE may have a component to provide visual, audio, or haptic alerts to the vulnerable road user.  Vulnerable road user can include pedestrians, cyclists, road workers, people on wheelchairs, scooters, self-balancing devices, battery powered personal transporters, animal driven carriages, guide or police animals, farm animals, herds, and pets (Col. 13, Ln. 1-7).).

REGARDING CLAIM 6, Aoude in view of Hart remain as applied above to claim 1, and further, Aoude also teaches, said at least one received monitoring information item by road (Aoude: Roadside Equipment (RSE) 10 that includes or makes use of sensors 12 to monitor, track, detect, and predict motion (such as speed, heading, and position), behavior (e.g., high speed), and intent (e.g., will violate the stop sign) of ground transportation entities 14. The RSE also includes or can make use of a data processing unit 11 and data storage 18. The ground transportation entities exhibit a wide range of behavior which depends on the infrastructure of the ground transportation network as well as the states of the entities themselves, the states of the drivers, and the states of other ground transportation entities (Col. 11, Ln. 55-65).).

REGARDING CLAIM 7, Aoude in view of Hart remain as applied above to claim 1, and further, Aoude also teaches, a module for generating and sending an instruction to a target vehicle able to follow a predefined path on the infrastructure (Aoude: The RSE also includes or can make use of communication equipment 20 to communicate by wire or wireless with other RSEs, and with OBEs, OPEs, local or central servers, and other data processing units. The RSE can use any available standard for communication with other equipment (Col. 12, Ln. 26-30); We use the term “early warning” broadly to include, for example, any notice, alert, instruction, command, broadcast, transmission, or other sending or receiving of information that identifies, suggests, or is in any way indicative of a dangerous situation and that is useful for collision avoidance (Col. 10, Ln. 1-6).), the instruction being determined from said at least one monitoring information item by road and from said at least one monitoring information item by vehicle (Aoude: Implementations may include one or a combination of two or more of the following features. The equipment includes a roadside equipment. The device associated with each of the ground transportation entities includes a wearable, a smart phone, or another mobile device. One of the ground transportation entities includes a motorized vehicle. The machine learning model is provided to the equipment located in the vicinity of the intersection by a remote server through the Internet. The machine learning model is generated at the equipment located in the vicinity of the intersection. The machine learning model is trained using motion data generated by the sensors located in the vicinity of the intersection. The motion data generated by the sensors located in the vicinity of the intersection is sent to a server for use in training the machine learning model. The electronic sensors are used to monitor an area in or nearby a crosswalk that crosses one of the approaches to the intersection. The electronic sensors are used to generate motion related data representing physical properties of a vulnerable road user in the vicinity of the crosswalk. Trajectory information about the vulnerable road user is derived from motion data generated by the sensor. There is a machine learning model for each of the approaches to the intersection. A determination is made whether to transmit the warning based also on motion data generated by sensors with respect to another nearby intersection. A determination is made whether to transmit the warning based also on information received from ground transportation entities moving on the approaches or in the intersection (Col. 4, Ln. 57 - Col. 5, Ln. 19).).

REGARDING CLAIM 8, Aoude in view of Hart remain as applied above to claim 1, and further, Aoude also teaches, a fleet of vehicles (Aoude: [FIG. 17] a fleet of vehicles can be observed; This aspect of the technology is illustrated in FIG. 17. An intersection 9001 has multiple road entities at a given time. Some of these entities are non-connected 9004, 9006 and others are connected 9005, 9007. Vulnerable road users 9004, 9007 are detected by a camera 9002. Motorized road entities 9005, 9006 are detected by radars 9003. The location of each road entity is calculated. Broadcasts from connected road entities are also received by the RSE 9008. The locations of entities from which messages are received are compared with the locations at which entities are detected. If two entities match within a predetermined tolerance, the entity at that location is considered connected and no safety message is sent on its behalf. The rest of the road entities that have no matching received location are considered dark. Safety messages are broadcast on their behalf (Col. 32, Ln. 58 - Col. 33, Ln. 5).), in particular autonomous vehicles (Aoude: We use the term “ground transportation” broadly to include, for example, any mode or medium of moving from place to place that entails contact with the land or water on the surface of the earth, such as walking or running (or engaging in other pedestrian activities), non-motorized vehicles, motorized vehicles (autonomous, semi-autonomous, and non-autonomous), and rail vehicles (Col. 8, Ln. 1-8).), able to move on an infrastructure for transport vehicles (Aoude: We use the term “ground transportation” broadly to include, for example, any mode or medium of moving from place to place that entails contact with the land or water on the surface of the earth, such as walking or running (or engaging in other pedestrian activities), non-motorized vehicles, motorized vehicles (autonomous, semi-autonomous, and non-autonomous), and rail vehicles (Col. 8, Ln. 1-8).), the fleet of vehicles comprising at least one target vehicle able to follow a predefined path on the infrastructure (Aoude: We use the term “ground transportation” broadly to include, for example, any mode or medium of moving from place to place that entails contact with the land or water on the surface of the earth, such as walking or running (or engaging in other pedestrian activities), non-motorized vehicles, motorized vehicles (autonomous, semi-autonomous, and non-autonomous), and rail vehicles (Col. 8, Ln. 1-8); [FIG. 6, 7, 8, 14] the fleet of vehicles comprising at least one target vehicle able to follow a predefined path on the infrastructure can be observed.), wherein the transport system further comprises such a monitoring platform according to claim 1 (Aoude: Limitations addressed, see claim 1 (supra)).

REGARDING CLAIM 9, limitations and motivations addressed, see claim 1 above (supra).

REGARDING CLAIM 10, Aoude in view of Hart remain as applied above to claim 9, and further, Aoude also teaches, software instructions which (Aoude: Implementations may include one or a combination of two or more of the following features. The equipment includes a roadside equipment. The instructions are executable by the processor to monitor users or occupants of the ground transportation entity (Col. 5, Ln. 45-49).), when executed by a computer, carry out a supervision method according to claim 9 (Aoude: Limitation address, claim 9 (claim 1, supra)).
 
Response to Arguments
Applicant's arguments filed 01-28-2022 have been fully considered but they are not persuasive.

The applicant has contended that the prior art combinations of Aoude (US 10235882 B1) in view of Hart (US 20140267734 A1) do not disclose the amended portion of the amended preamble. The examiner respectfully disagrees.
As cited above, Aoude (US 10235882 B1) discloses, A platform for monitoring an infrastructure for transport vehicles wherein the platform is a central control point configured to remotely receive information items (Aoude: FIG. 1(RSE 10)), the platform comprising a synthesis tool able to deliver a synthesis result (Aoude: (Col. 15, Ln. 27-53) 4. Sensors 101 and sensor controllers 107 which allow for the monitoring of (e.g., generating of data about) moving subjects such as ground transportation entities typically near the RSE. The sensors may include, but are not limited to, cameras, radars, lidars, ultrasonic detectors or any other hardware that can sense or infer from sensed data the distance to, speed, heading, location, or combinations of them, among other things, of a ground transportation entity. Sensor fusion is performed using aggregations or combinations of data from two or more sensors 101. 5. A location receiver (102) (such as a GPS receiver) that provides localization data (e.g., coordinates of the location of the RSE)) and helps with correcting localization errors in the localization of ground transportation entities. 6. A processing unit 105 that will acquire and use the data generated from the sensors as well as incoming data from the communication units 103, 104. The processing unit will process and store the data locally and, in some implementations, transmit the data for remote storage and further processing. The processing unit will also generate messages and alerts that are broadcast or otherwise sent through wireless communication facilities to nearby pedestrians, motor vehicles, or other ground transportation entities, and in some cases to signs or other infrastructure presentation devices. The processing unit will also periodically report the health and status of all the RSE systems to a remote server for monitoring), for at least part of the infrastructure monitored (Aoude: (Col. 15, Ln. 27-53) 4. Sensors 101 and sensor controllers 107 which allow for the monitoring of (e.g., generating of data about) moving subjects such as ground transportation entities typically near the RSE. The sensors may include, but are not limited to, cameras, radars, lidars, ultrasonic detectors or any other hardware that can sense or infer from sensed data the distance to, speed, heading, location, or combinations of them, among other things, of a ground transportation entity. Sensor fusion is performed using aggregations or combinations of data from two or more sensors 101. 5. A location receiver (102) (such as a GPS receiver) that provides localization data (e.g., coordinates of the location of the RSE)) and helps with correcting localization errors in the localization of ground transportation entities. 6. A processing unit 105 that will acquire and use the data generated from the sensors as well as incoming data from the communication units 103, 104. The processing unit will process and store the data locally and, in some implementations, transmit the data for remote storage and further processing. The processing unit will also generate messages and alerts that are broadcast or otherwise sent through wireless communication facilities to nearby pedestrians, motor vehicles, or other ground transportation entities, and in some cases to signs or other infrastructure presentation devices. The processing unit will also periodically report the health and status of all the RSE systems to a remote server for monitoring; [FIGs. 4-18]), from the system of received information items (Aoude: FIG. 1(RSE 10)), the synthesis tool comprising at least…
In this case, the processor connected/communicating with the RSE (Aoude: [FIG.1(11)]) is interpreted as a “synthesis tool”, as per the applicant’s specification.
In this case, “Sensor fusion is performed using aggregations or combinations of data from two or more sensors… A location receiver (102) (such as a GPS receiver) that provides localization data… processing unit 105 that will acquire and use the data generated from the sensors as well as incoming data from the communication units 103, 104. The processing unit will process and store the data locally and, in some implementations, transmit the data for remote storage and further processing. The processing unit will also generate messages and alerts that are broadcast or otherwise sent through wireless communication facilities to nearby pedestrians, motor vehicles, or other ground transportation entities, and in some cases to signs or other infrastructure presentation devices…(cited above, see claim 1)” is interpreted as synthesizing a result.


The applicant has contended that Aoude (US 10235882 B1) in view of Hart (US 20140267734 A1) does not disclose a “platform”. Please see Aoude (US 10235882 B1) figure 1, RSE 10, for the platform.

The applicant has contended that the prior art of Aoude (US 10235882 B1) in view of Hart (US 20140267734 A1) does not discloses first and second receiving and processing module. Please see at least (emphasis added) Aoude (US 10235882 B1): The data can be processed over a single processing unit or a cluster of processing units to get results faster (Col. 12. Ln. 8-11); The RSE also includes or can make use of communication equipment 20 to communicate by wire or wireless with other RSEs, and with OBEs, OPEs, local or central servers, and other data processing units (Col. 12, Ln. 26-29); An overload may be caused by an increase in the number of ground transportation entities being tracked. When a local computational overload happens, the RSE can offload some of the tasks to another computing unit (Col. 14, Ln. 39-43).

The applicant has contended that Aoude (US 10235882 B1) in view of Hart (US 20140267734 A1) fails to disclose “each monitoring information item by vehicle being determined from a tracking list by vehicle including several information elements associated with a traffic element detected via a sensor installed on board a vehicle traveling on the infrastructure”. The examiner respectfully disagrees.
Aoude discloses onboard equipment including sensors for determining location and kinematics (Col. 12, Ln. 55-58; see claim 1 rejection above and in prior office action). Which implicitly discloses a tracking list and several information elements. However, for the sake of moving prosecution forward, in the same field of endeavor, Hart informs Aoude, “As illustrated and described herein, a system and method according to the present invention may include one or more three-dimensional (3D), vector-based sensors configured to directly determine the size, shape, speed, direction of travel, etc. (a tracking list and several information elements) of an object, such as a vehicle, pedestrian or obstruction, to be monitored in the vicinity of an intersection of converging or crossing roadways” (Hart: [0023]), for the benefit of monitoring the movement or flow of objects and controlling future movements of the objects so as to avoid collisions or facilitate the movement or flow of the objects. Hart is explicitly disclosing the list and several elements. Wherein the list disclosed by Aoude is implicit. Aoude discloses vehicle mounted sensors (explicitly) and a tracking list and a several information elements (implicitly). Meaning, Aoude (US 10235882 B1) could have been cited as a single reference 103. However, the examiner sought an explicitly disclosure of a list and several information elements. It is the examiners assertion that Aoude (US 10235882 B1) alone implicitly discloses that which is claimed in the independent claim 1, and further, Aoude (US 10235882 B1) in view of Hart (US 20140267734 A1) explicitly discloses that which is claimed. The examiner respectfully maintains the rejection of claims 1 and 9 under 35 USC §103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           /MACEEH ANWARI/Primary Examiner, Art Unit 3663